COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


 Cause Number:               01-18-00442-CR
 Trial Court Cause
 Number:                     1540453R
 Style:                      Otoniel Guzman
                             v. The State of Texas
 Date motion filed*:         December 9, 2019
 Type of motion:             Motion to Withdraw as Counsel and to Appoint New Counsel
 Party filing motion:        Appellant
 Document to be filed:

Is appeal accelerated?       YES         NO

Ordered that motion is:

                Granted
                    If document is to be filed, document due:
                         Absent extraordinary circumstances, the Court will not grant additional motions to extend time

                Denied
                Dismissed (e.g., want of jurisdiction, moot)
                Other:


          The trial court granted appointed counsel’s motion to withdraw as counsel of record on December 6, 2019, and
          ordered that an attorney be appointed to appellant to file a Petition for Discretionary Review. Appellate counsel’s
          motion to withdraw filed in this Court is therefore dismissed as moot.



Judge's signature: Evelyn V. Keyes
                      Acting individually             Acting for the Court


Date: December 19, 2019